Citation Nr: 0122025	
Decision Date: 08/31/01    Archive Date: 09/06/01

DOCKET NO.  00-20 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased disability evaluation for post-
traumatic stress disorder (PTSD), currently evaluated at 30 
percent.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from November 1950 to November 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO), which denied an increased evaluation 
for PTSD in excess of 30 percent.  

In a November 1999 rating decision, the RO denied a claim for 
service connection for nasal septal deformity as not well 
grounded.  This matter is referred to the RO for appropriate 
action.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7(b), 114 Stat. 2096, 2099-2100 (2000), 38 
U.S.C.A. §§ 5103, 5103A, 5107 note (Effective and 
Applicability Provisions) (West Supp. 2001); VAOPGCPREC 3-
2001.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been identified and 
obtained by the RO.

2.  PTSD is manifested by symptomatology consistent with 
occupational and social impairment with reduced reliability 
and productivity due to flattened affect, mildly slowed 
speech and psychomotor activity, some memory impairment 
manifested by forgetting to complete tasks such as taking 
medication or showering without prompting, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.




CONCLUSION OF LAW

The criteria for a disability evaluation of 50 percent for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 
4.125-4.130, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law redefines the obligations of the VA 
with respect to the duty to assist.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment, 
and not yet final as of that date. See Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

With respect to the claim addressed here, the Board finds 
that the VA has provided the appellant with proper notice of 
the type of evidence, medical and otherwise, necessary in 
order to complete the claim, and for entitlement to VA 
benefits.  The RO has made appropriate efforts to ensure that 
all relevant evidence has been associated with the claims 
file.  The appellant was offered the opportunity to present 
testimony at a personal hearing, which he did before a Member 
of the Board via a videoconference in June 2001.  The Board 
concludes, therefore, that the VA has complied with its duty 
to assist the appellant in developing evidence in support of 
his claims.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).

I.  Factual and Procedural Background

A November 1996 rating decision granted service connection 
for PTSD and the current 30 percent rating has been in effect 
since March 1997.  The May 2000 rating decision appealed by 
the veteran denied an increased rating for PTSD.  The veteran 
seeks a higher rating, citing an increase in symptoms such as 
social withdrawal, suicidal ideation, sleep disturbance and 
depressed mood.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  Essentially, when the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5103; Gilbert v. Derwinski, 1 
Vet. App. 49, 55-56 (1990). 

The veteran served on active duty during the Korean Conflict.  
His war experiences have been identified as the stressors 
which support the diagnosis of PTSD.  Although the record is 
replete with recent findings and diagnoses of depression and 
major depressive disorder related to his son's terminal 
illness, in addition to PTSD, his longstanding PTSD symptoms 
are clearly noted in the record and the Board notes that the 
veteran has a long history of manifesting depressive 
symptoms, by one report, since his discharge from service.  
The Board is of the opinion that such symptomatology is thus, 
not necessarily exclusive to a nonservice-connected major 
depressive disorder.  There is no other post-service 
psychiatric disorder in the record.  The Board also notes 
that in Mittleider v. West, 11 Vet. App. 181 (1998), the 
United States Court of Appeals for Veterans Claims (Court) 
held that when it is not possible to separate the effects of 
the service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102, which requires that reasonable 
doubt on any issue be resolved in the veteran's favor, 
clearly dictates that such signs and symptoms be attributed 
to the service-connected condition.  Thus, the Board will 
consider the totality of his psychiatric symptoms manifested 
during the time relevant to this appeal.  

The record consists of the veteran's service medical records, 
VA examination reports and VA treatment reports.  The veteran 
underwent VA examination in March 2000 and recent outpatient 
records date from January to April 2000.  These demonstrate 
that, while the veteran's psychiatric condition does create 
occupational and social impairment, he still retains 
significant functional capabilities as demonstrated by his 
ability to perform most routine activities of daily living 
despite symptoms of depression and depressed mood, anxiety 
and forgetfulness, moderate difficulty in social functioning, 
and insomnia.  

The veteran asserts that his symptoms have gradually 
increased in recent years, and he has engaged in counseling 
and therapy for his PTSD as noted above.  The veteran 
testified that he attends therapy about once or twice a 
month, and that he currently sees a VA doctor once every two 
months rather than once every three to four months as he had 
in the past.  The veteran cited his increased suicidal 
ideation as the reason for the more frequent visits.  

The treatment records show that the veteran underwent group 
psychotherapy as well as psychiatric treatment for PTSD.  The 
veteran was treated on several occasions by a particular 
doctor at VA, and that doctor has submitted a statement 
indicating in January 2000 that she had been treating the 
veteran for the past few months for an exacerbation of major 
depressive disorder.  She indicated that the veteran had less 
symptoms, presumably than those currently manifested, 
documented in the past.  During an examination in January 
2000, the veteran noted that he had low energy, no enjoyment 
and decreased concentration.  He reported he still had 
difficulty accepting his son's recurrent cancer.  The veteran 
did not demonstrate homicidal or suicidal ideation.  He 
reported that he was interested in taking different 
medication rather than being hospitalized or entering 
counseling.  Mental status examination showed no 
abnormalities with the exception of depressed mood, 
restricted affect and tearfulness.  There was no memory 
impairment.  The differential diagnosis was major depressive 
disorder, recurrent, and PTSD.  Stressors noted were 
moderate, identified as familial illness.  The global 
assessment of functioning score (GAF) was 40.  The veteran 
was given new medication.  Additional records show that the 
veteran had some problems adjusting to his new medication in 
that he was awakening a little early.  In March 2000, he was 
seen by a VA doctor to discuss individual therapy.  The 
veteran indicated that he did not need individual therapy.  
In April 2000, the veteran reported he was sleeping through 
the night with the exception of waking an hour early which he 
attributed to a decreased level of trazadone.  He reported 
that he was still attending PTSD support groups when he had 
other appointments scheduled as he was unsure of driving 
himself and he preferred his wife to drive him.  He was 
reportedly still dealing with the stress of his son's cancer.  
Finally, a treatment note dated in April 2000 reflects a 
diagnosis of major depressive affective disorder, recurrent 
episode, in full remission.  Unspecified sleep apnea was also 
noted.  A GAF of 55 was reported.

The veteran was afforded a VA psychiatric evaluation in March 
2000.  He reported that he was experiencing intrusive 
thoughts of combat trauma in the form of dreams occurring 
about one to two times per week.  He relived the traumas in 
the dream.  Intrusive thoughts consisted mostly of combat in 
Korea and his son's illness.  The veteran reported that he 
isolated himself, avoided war films and experienced initial 
and terminal insomnia.  He also cited hypervigilance, poor 
concentration, and feeling jumpy and edgy.  He reported 
struggling with a low mood, and noted that this was also made 
worse now by his son's illness.  He noted problems with 
energy, motivation, concentration, anhedonia and insomnia 
which the examiner noted can go along with PTSD.  He cited 
suicidal ideation but no specific plan presently.  He noted a 
past history of two hospitalizations and current therapy.  
The veteran noted that he was living with his wife.  He was a 
farmer but he had not worked in twenty years.  He cited 
injury to the leg as the primary reason he stopped working.  
On mental status examination, he was alert and oriented, he 
had a blunted affect.  His mood was low.  His speech and 
psychomotor activity were slowed mildly.  His thought 
processes were goal directed.  Thought content revealed 
suicidal ideation with no plan.  There was no evidence of 
psychosis.  Insight and judgment were intact.  The assessment 
was Axis I, PTSD, major depressive disorder, Axis IV, son's 
illness, Axis V, 55.

The veteran testified that he had weekly nightmares and that 
he needed to be reminded taking his medications when he 
awakened.  He also noted that he had to be reminded to shower 
sometimes.  He noted that he did occasionally visit with 
company and family.  Most days he primarily did yard work and 
napped.  He sometimes got confused and when this happened he 
generally would lie down.  He stated that he primarily 
listened in his therapy groups but sometimes he talked.  He 
had been thinking about suicide once a week.  

II.  Analysis

A condition such as PTSD is evaluated using criteria from the 
general rating formula for mental disorders.  See 38 C.F.R. 
§ 4.130, Diagnostic Codes 9411 (2000).  Under this formula, a 
30 percent evaluation is assigned for occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).  Where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships, a 50 percent rating is appropriate.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2000).

A 70 percent rating is assigned where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  Id.

A 100 percent evaluation requires total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
and memory loss for names of close relatives, one's own 
occupation or own name.  Id.

Considering the rating criteria in relation to the veteran's 
PTSD as manifested throughout the appeal period, the Board 
finds the veteran's disability picture most consistent with a 
50 percent evaluation.  The March 2000 examination 
demonstrated moderate symptoms such as disturbances of 
motivation and mood although the veteran appeared to be 
generally functioning satisfactorily.  However, the Board 
also notes that the veteran was reportedly dependent on the 
assistance of his wife in order to accomplish routine tasks 
such as taking medication, observing personal hygiene and 
driving.  Further, the veteran's most significant and only 
noted personal relationship was that with his wife, as 
reflected in both medical records and testimony.  He remained 
able to attend but only passively participate in group 
therapy.  Thus, the veteran demonstrated some impaired 
ability to perform his routine daily tasks of self care and 
medication (as reported, he does take his medication and 
attend to hygiene daily when prompted to do so by his wife), 
as well as difficulty in establishing and maintaining 
effective work and social relationships.  Moreover, also 
noted was flattened affect, stereotyped speech along with 
self-reported concentration impairment.  The veteran was 
nonetheless noted to be capable of insight into his illness 
as reflected in the examination and treatment notes.  The 
Board notes, however, that the remote and more recent records 
indicate longstanding symptoms demonstrated to varying 
degrees such as depressed mood, anxiety, and chronic sleep 
impairment.  While these have caused difficulty in 
establishing and maintaining effective work and social 
relationships, they have not been shown to cause an inability 
to establish and maintain effective relationships.  

The Board has considered the testimony and contentions of the 
veteran in light of the objective clinical and medical 
records in determining whether an evaluation in excess of 50 
percent.  The Board notes that these records, particularly 
the most recent VA examination, were based on a thorough 
review of the entire record, and that the VA examiner fully 
considered the veteran's symptoms in forming his decision.  
The Board is persuaded that the most recent VA examination 
report when considered with the other evidence of record, 
both lay and medical, is an accurate reflection of the 
veteran's current sustained level of functioning and 
consistent with a 50 percent rating.

There has not been the requisite deficiencies in most areas 
to justify an evaluation in excess of 50 percent.  The 
veteran's judgment and thinking have been good, although he 
has discussed suicidal ideation, he was not noted to have any 
plan.  He had insight into his illness.  He did in fact 
attend therapy regularly.  There is no evidence of 
obsessional rituals which interfere with routine activities, 
nor was speech intermittently illogical, nor was there near-
continuous panic affecting the ability to function 
independently, appropriately and effectively.  There has been 
no indication of impaired impulse control (no noted incidents 
of violence), spatial disorientation, neglect of personal 
appearance and hygiene although the veteran had reported that 
some prompting by his spouse is necessary in this regard, or 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting).  Thus, the evidence does not 
suggest that the veteran's symptoms overall have approached 
occupational and social impairment so as to warrant a 70 
percent evaluation under the pertinent criteria.  

While the Board has considered the noted depressive 
symptomatology in assigning the current evaluation, the Board 
also notes that the most recent episode of acute exacerbation 
of major depression was considered to be resolved in April 
2000.  The 40 GAF score rendered in January 2000 is not 
supportive, alone, of an evaluation higher than 50 percent 
for PTSD as the score was in reference to an acute 
exacerbation which has reportedly resolved.  It should also 
be considered in conjunction with the other GAF scores.  
Further, there is some mention of unprovoked irritability but 
no actual period of violence.  Some neglect of personal 
appearance and hygiene is reported to occur without his 
wife's guidance, but the veteran was always appropriately 
dressed with no indication of inadequate hygiene at therapy 
and examination.  The GAF scores are set forth in the DSM-IV, 
which has been adopted by the VA.  See 38 C.F.R. § 4.125.  
See Quick Reference to the Diagnostic Criteria from DSM-IV 
46-47 (1994).  The GAF scores are but one piece of evidence, 
but must be considered.  However, in this instance, for the 
following reasons, they do not provide a basis for an 
evaluation in excess of 50 percent.  

The GAF scores of 55, 55 and 40 are noted.  The lower score 
noted in January 2000 was in conjunction with a finding that 
familial illness was the then-current stressor.  Further, it 
accompanied a diagnosis of major depressive disorder and 
PTSD.  Thus, although it was considered by the Board, it is 
not sufficiently probative of a higher than 50 percent rating 
given the entirety of the evidence.  The subsequent scores of 
55 were noted when the veteran's depressive disorder was 
considered resolved and are considered the most consistent 
with the veteran's sustained level of functioning throughout 
the appeal period.  It is noted that the veteran demonstrated 
neither impairment in reality testing nor behavior 
considerably influenced by delusions or hallucinations, as 
contemplated by scores as low as 40.  The veteran himself has 
consistently reported a lack of those symptoms.  He has 
specifically denied psychotic symptoms when asked.  Overall, 
the records generally suggest that the veteran's level of 
functioning has been fairly consistent with the 55 score.  
Such a score represents moderate symptoms, such as flat 
affect, circumstantial speech and occasional panic attacks, 
or moderate difficulty with social and occupational 
functioning (few friends, conflicts with peers and co-
workers).  Id.  It is noted that the veteran's routines at 
home, along with his interaction with his others at group 
during that time period show functioning that is consistent 
with a score such as 55, representing moderate symptoms.  
Such a score is not inconsistent with a disability rated at 
50 percent under Diagnostic Code 9411.  

The Board appreciates the veteran's contention that his 
overall condition warrants a higher rating even above 50 
percent.  The Board in this case has considered the totality 
of psychiatric symptoms noted in the record, rather than 
merely those most closely associated with PTSD.  The Board 
has considered the doctrine of reasonable doubt and found 
that a 50 percent evaluation is warranted, but that the 
preponderance of the evidence is against an evaluation in 
excess of 50 percent for PTSD at any relevant time, and to 
that extent the doctrine is not applicable.  See 38 U.S.C.A. 
§ 5103; Gilbert, 1 Vet. App. at 55-56. 

The Board has also considered whether an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1) is warranted.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991).  In the instant case, however, there 
has been no showing that the veteran's service-connected PTSD 
had caused marked interference with employment, necessitated 
frequent periods of hospitalization, or otherwise rendered 
impracticable the schedular standards.  It is noted that the 
veteran has in fact been not working for 20 years but that he 
reported that he retired at that time due to a leg injury.  
While it is not the intention of the Board to minimize the 
significance of PTSD in the veteran's daily life, the Board 
is compelled to conclude that the impairment, while 
significant, does not present an exceptional or unusual 
disability picture as contemplated by 38 C.F.R. § 
3.321(b)(1).  Thus, the Board determines that the criteria 
for assignment of an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).



ORDER

An evaluation of 50 percent for the veteran's post-traumatic 
stress disorder is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

